Citation Nr: 0912956	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  03-35 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for manic 
depression with schizophrenia.

2.  Entitlement to service connection for acquired 
psychiatric disorder, variously claimed as schizophrenia and 
manic depression. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from September 1976 to May 1977.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In October 2006, the Board remanded the Veteran's claim to 
the RO for further development.

The Board notes that, in an unappealed June 1977 rating 
decision, the RO denied entitlement to service connection for 
manic depression (claimed as a manic depressive psychosis).  
In an unappealed December 1998 rating decision, the RO denied 
entitlement to service connection for manic depressive 
schizophrenia; psychotic behavior.  The May 2003 statement of 
the case reopened and denied the previously denied claim for 
service connection for schizophrenia.

Notably, before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995).  Consequently, the 
first issue that must be addressed by the Board is whether 
the previously denied claim ought to be reopened.  38 
U.S.C.A. § 5108 (West 2002).  In view of the following 
decision to reopen, the Board has characterized the appeal as 
encompassing the two issues set forth on the title page.

The issue of entitlement to service connection for an 
acquired psychiatric disorder now variously claimed as 
schizophrenia and manic depression is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1998 rating decision, entitlement to 
service connection for schizophrenia, manic depressive, 
psychotic behavior, was denied.  The Veteran did not perfect 
an appeal.

2.  The evidence associated with the claims file since the 
December 1998 RO decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for an acquired psychiatric disorder, now variously claimed 
as schizophrenia and manic depression.


CONCLUSIONS OF LAW

1. The December 1998 RO decision that denied the Veteran's 
claim of entitlement to service connection for schizophrenia, 
manic depressive, psychotic behavior is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2008).

2.  The evidence presented since the December 1998 RO 
decision is new and material and the claim of entitlement to 
service connection for schizophrenia, manic depressive, 
psychotic behavior is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008), VA has certain obligations to notify and 
assist the appellant.  Given that this decision reopens the 
claim and remands the appeal, an exhaustive analysis of VA's 
attempt to comply with these statutes is not in order. 

II. New and Material Evidence

A June 1977 RO rating decision entitlement to service 
connection for manic depression (claimed as manic depressive 
psychosis) on the basis that the Veteran was treated for an 
acute and transitory episode of schizophrenia in January 1977 
that fully resolved prior to his separation from service in 
May 1977, and that he did not provide medical evidence of 
residual disability related to his active duty.  The Veteran 
was notified in writing of the RO's decision and did not 
appeal.  That rating decision is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the June 1977 RO rating 
decision included the Veteran's service treatment records 
which showed that in January 1977, after completing Basic 
Training, the Veteran was enrolled in advanced individual 
training when he was hospitalized for mental health 
treatment.  

A March 1977 Medical Examination Board report indicates that 
the Veteran had become increasingly unhappy about being in 
service and sought possible ways out.  He complained of 
insomnia and hypersomnia, with mounting paranoid ideations 
and described a loud, rapid, voice-like sound in his left ear 
in the two months prior to admission.  He had suicidal 
ruminations and exhibited strange hand and arm movements.  
Treatment included individual and group psychotherapy, but 
not medication.  However, while hospitalized the Veteran's 
speech became more pressurized and he shaved his head so he 
could think better.  Medication was prescribed and his 
progressive paranoia resolved.  The final diagnosis was 
acute, mild, manic depressive psychoses, manic type, 
manifested by auditory hallucinations, hyperactivity, 
insomnia, increased irritability, and bizarre behavior; 
minimal stress of routine military duty.  The predisposition 
was unknown and it was noted that he was treated with marked 
improvement with marked impairment for further military duty.  
The examiner found that the disability did not exist prior to 
service and was incurred in the line of duty.  The Medical 
Examination Board opinion was that the Veteran should be 
referred to the Physical Evaluation Board.  The April 1977 
Physical Evaluation Board concluded that the Veteran had 
"Manic depressive, manic type, in full remission".  It was 
noted that he was unfit for military service due to a manic 
depressive psychosis and recommended that he be discharged 
from service.

In June 1998, the RO received the Veteran's claim of 
entitlement to service connection for schizophrenia, manic 
depressive, psychotic behavior that began in service.  
Evidence added to the record at that time includes June 1998 
records from the South Carolina Department of Mental Health 
reflecting that the Veteran was a patient at a psychiatric 
institute and diagnosed with chronic undifferentiated type 
schizophrenia.  He evidently failed to report for a VA 
examination scheduled in conjunction with his claim.

A December 1998 rating decision denied entitlement to service 
connection for schizophrenia, manic depressive, psychotic 
behavior, on the basis that there was no evidence of a 
permanent residual or chronic disability demonstrated by the 
post service medical records.  The Veteran was notified of 
the decision and did not appeal.  That decision is final.  
38 U.S.C.A. § 7105.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
December 1998 decision, which was the last final adjudication 
that disallowed the appellant's claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a Veteran 's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363. 

An application to reopen the appellant's previously denied 
claim (now characterized as manic depression and 
schizophrenia) was received by the RO in April 2002.  The 
evidence added to the record since the December 1998 RO 
decision that denied the Veteran's claim for service 
connection for schizophrenia, manic depressive, psychotic 
behavior includes private medical records dated from 1998 to 
2002, an April 2003 VA examination report, and the Veteran's 
written statements in support of his claim.

The private medical records reflect that chronic 
undifferentiated type schizophrenia was treated with 
prescribed medication.  Schizophrenia was noted in August 
1999, when he gave a history of having problems in 1977 and 
was discharged from service.  Schizophrenia was still 
diagnosed in December 2001 and in January 2003.  

In April 2003, a VA psychologist reviewed the Veteran's 
medical records, noting that he was diagnosed with manic 
depression, manic type, in April 1977, and that private 
records suggested that he was diagnosed with schizophrenia.  
Upon clinical examination, the diagnosis was paranoid type 
schizophrenia.

The evidence added to the record since the December 1998 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence that the Veteran had a post service chronic residual 
disability, the August 1999, December 2001, and January 2003 
private records, and April 2003 VA examination report, 
reflecting diagnoses of schizophrenia, and paranoid 
schizophrenia, respectively, appear to relate to an 
unestablished fact necessary to substantiate the claim.  
Thus, new and material evidence has been submitted.  The 
claim is reopened.

Adjudication of the claim does not end with a finding that 
new and material evidence has been submitted, nor is a grant 
of service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  As noted below, the Board is 
requesting additional development with respect to the 
underlying claim for service connection for a psychiatric 
disorder now variously claimed as schizophrenia and manic 
depression, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for schizophrenia, manic 
depressive, psychotic behavior, is reopened.


REMAND

The Veteran was treated in service for a chronic disability 
diagnosed as manic depressive psychoses as described in the 
above referenced March and April 1977 reports.  Private 
medical records, dated from 1998 to 2003, describe treatment 
for chronic undifferentiated type schizophrenia.  

In April 2003, a VA psychologist reviewed the Veteran's 
medical records and examined him.  She diagnosed the Veteran 
with paranoid schizophrenia.  Unfortunately, the VA examiner 
did not render an opinion as to whether the Veteran's 
currently diagnosed psychiatric disorder was related to his 
documented psychiatric disability in service.  See e.g., 
Grooves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  In that 
case, the United States Court of Appeals for the Federal 
Circuit held that, under 38 C.F.R. § 3.303(b) (2008), with 
chronic disease shown in service, so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected unless clearly attributable to intercurrent 
causes.  According to the Federal Circuit opinion in Grooves, 
this provision establishes a presumption of service 
connection for a chronic disease that manifests during 
service and then again at any later date, however remote.  

Hence, the Board is of the opinion that the Veteran should be 
afforded another opportunity to be undergo VA examination to 
determine the etiology of any diagnosed psychiatric disorder 
found to be present, to include whether it is related to the 
disability for which he was treated in service in March 1977.  

The Board also notes that it appears that recent VA 
correspondence to the Veteran has been returned by the United 
States Post Office.  In November 2006, the RO evidently 
obtained a new mailing address for the Veteran and, in 
February 2007, provided him with a letter regarding the 
status of his claim and the assistance VA would provide in 
his case.  However, all subsequent correspondence sent to him 
at that address was returned by the United States Post 
Office.  

While the Board urges the AMC and the Veteran's 
representative to exhaust all efforts to locate him so that 
he may undergo VA examination and resolve his claim on 
appeal, and while VA has a duty to assist the Veteran in the 
development of a claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the Veteran to 
appear for VA examinations.  If he does not do so, there is 
no burden on the VA to "turn up heaven and earth" to find 
him.  Hyson v. Brown, 5 Vet. App. 262 (1993).



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC, with the assistance of 
the appellant's representative, is to 
exhaust all efforts to locate the 
Veteran, including contacting his local 
service representative and using any 
other available sources to obtain his 
most current mailing address.

2.  Thereafter, the Veteran's claims file 
is to be forwarded for review by a VA 
psychiatrist to determine the etiology of 
any current psychiatric disorder, 
including paranoid schizophrenia.  An 
examination may be conducted if deemed 
necessary, but is not required.  Based on 
a through review of the claims files and 
any examination findings, the 
psychiatrist is to address whether the 
Veteran currently has schizophrenia or 
another psychiatric disorder.  If so, is 
it at least as likely as not, i.e., is 
there a 50/50 chance, that any currently 
diagnosed psychiatric disorder is related 
to the Veteran's period of active duty, 
to include the findings noted in the 
March 1977 service treatment record?  Is 
it at least as likely as not that a 
psychosis was compensably disabling 
within a year of separation from active 
duty in May 1977?  A psychosis is 
considered compensably disabling if it is 
manifested by occupational and social 
impairment due to mild or transient 
symptoms which decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant 
stress, or; symptoms controlled by 
continuous medication.  A complete 
rationale must be provided for any 
opinion expressed.  

The  term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

3.  If the Veteran is scheduled for a VA 
examination, he should be advised in 
writing that it is his responsibility to 
report for the VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Thereafter, the RO should adjudicate 
the claim of entitlement to service 
connection for an acquired psychiatric 
disorder now claimed as schizophrenia and 
manic depression on the merits.  If any 
benefit sought is not granted, the 
Veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


